DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 01/29/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of analyzing webpages and generating a company profile using information observed from the webpages including selecting a company logo from images observed.  The limitations that recite an abstract idea are indicated in bold below:
a plurality of independent seed source services each being configured to crawl web pages to collect seeds from different web-based sources; 
a seed enricher module, that when executed by a hardware-based processing system, is configurable to cause: fetching additional information for each of the collected seeds from a plurality of different web-based sources; and adding the additional information to each collected seed to generate an enriched company seed; 
a clusterer and company profile generator module, that when executed by a hardware- based processing system, is configurable to cause: automatic grouping selected ones of the enriched company seeds that have similar attributes indicating that they belong to a particular company into a cluster that represents that particular company; and processing values of attributes within the cluster to select values used to generate a company profile; and 
company-level enrichment processing on the company profile to update the company profile with supplemental information, wherein the company enricher module comprises:
a company logo module, that when executed by a hardware-based processing system, is configurable to cause: searching a plurality of different web-based sources for different images that are candidate logos for the particular company; determining which image most closely corresponds to a company logo for the particular company; selecting the image that most closely corresponds to the company logo as the company logo to be included in the company profile for the particular company; and adding the selected image to the company profile for the particular company to enrich the company profile for the particular company

The limitations of searching web-based sources for information about a company, collecting the company information including selecting a company logo image and grouping the collected information along with the selected company logo and generating a company profile falls under the abstract idea subject matter grouping of mental processes because a person can read the text and images on webpages, recognize information about a particular company and select corresponding information including a logo to be a part of a company profile.  The performance of the claim limitations using a system comprising seed source services and modules executed by a hardware-based processing system does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of the seed source services, modules and a hardware-based processing system to implement the abstract idea are recited at a high-level of generality such that they amount to merely including instructions to implement an abstract idea on a computer (see 2019 PEG pg. 55 and see MPEP 2106.05(f)).  Also, the data gathering done by the seed source services and modules is considered insignificant pre-solution activity because as described in MPEP 2106.05(g) a step of gathering data for use in a claimed process of analyzing and manipulating the gathered data in order to make a decision is considered an example of pre-solution activity (see 2019 PEG pg. 55 including footnote 31 and see MPEP 2106.05(g) 2100-67). Inclusion of these additional elements in the claim, alone and in combination, does not integrate the abstract idea into a practical application because these additional elements do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to using a computer merely as a tool to perform an abstract idea.  Also, for the data gathering steps considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Therefore, the additional elements along and in combination do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further describing the decision process for selecting a particular company logo image from candidate images including scoring the candidate images and also further describing what particular web-based data sources to look at for company information and logo images.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., query via a search engine, extract HTML files and CSS files) which reflect instructions to implement the abstract idea on a computer and generally link the abstract idea to a particular technological environment which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.  The querying and extracting do not reflect an improvement in the functioning of the computer or other technology or technical field and such functionality is considered well-Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.       
 Claims 9-16, directed to a method, and claims 17-20, directed to a system, recite limitations similar to those recited in the claims addressed above and therefore the same analysis above also applies to these claims. 
Applicant’s claims are not patent-eligible.  Examiner notes that claims 4-8, 12-16, 18-20 recite potentially allowable subject matter in view of the art of record and that further amendments to clarify the hardware functionality including with respect to the decision making steps for selecting a logo may overcome the 101 rejection.

Claim Objections
Claims 1, 5, 9 and 13 are objected to for the following informalities.  Claims 1 and 9 appear to be missing “to” in the third line between “corresponds” and “the”.  Claims 5 and 13 recite “to extract to extract” in the limitation regarding crawling.  Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-4, 5-8, 10-12, 13-16, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 10 and 18 recite the limitation “...the extracted company name extracted from the extracted company website…” however, the limitation preceding this indicates that the extracted company name is extracted from the one or more of the webpages that reference the particular company.  The claim is indefinite as it is unclear what the extracted company name should be extracted from.  For examination purposes, the extracted company name is considered extracted from the one or more of the webpages that reference the particular company.  Claims 3 and 4 depend from claim 2 and inherit the deficiencies of claim 2 and are therefore also rejected.  Claims 11 and 12 depend from claim 10 and inherit the deficiencies of claim 10 and are therefore also rejected.  There are not claims with dependency to claim 18.
Claims 5 and 13 recite the limitation “when the extracted company name and the extracted company website does not match…” however, there is no antecedent basis for the extracted company name and the extracted company website found in claim 1 from which claim 5 depends directly from nor in claim 9 from which claim 13 directly depends from.  It appears that claim 5’s dependency may have inadvertently been set to claim 1 rather than claim 2.  Also, it appears that claim 13’s dependency may have inadvertently been set to claim 9 rather than claim 10.  Claim 6-8 depend from claim 5 and inherit the deficiencies of claim 5 and are therefore also rejected.  Claims 14-16 depend from claim 13 and inherit the deficiencies of claim 13 and are therefore also rejected.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a web-based data source and, accordingly, the identification/description is indefinite.
Appropriate corrections to the above mentioned claims are respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 16/261,312 in view of Orciuoli US 2019/0102362.  

“a plurality of independent seed source services…to crawl web pages…”, 
“a seed enricher module…fetching additional information…”, 
“a clusterer and company profile generator…grouping…processing…to generate a profile”
Also, in claim 1 of the instant application 16/261,359 the following limitation is recited in claim 9 of copending Application No. 16/261,312: 
“a company enricher module…update…with supplemental information…”
The remaining limitation of claim 1 of the instant application 16/261,359 with respect to the company logo module is taught by Orciuoli as shown below (extract characteristics such as a logo, icon and images from websites/webpages and analyze each to perform a scoring and identify which is likely to be the logo of the webpage according to a highest score – [0070], [0109], [0112]-[0114], [0123], [0124], Figs. 3 and 4; storing after analysis and for future use – [0031], [0121]).  It would have been obvious to further include logos to a company profile since they are important attributes of a company entity.
The above analysis also applies to the other independent claims of the instant application 16/261,359.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Decary et al. US 2007/0027672 A1 (hereinafter “Decary”) in view of Orciuoli et al. US 2019/0102362 A1 (hereinafter “Orciuoli”)

Regarding claim 1, Decary discloses a system for automatically enriching a company profile with a company logo by extracting candidate images from various sources and determining which image most closely corresponds the company logo, the system comprising: 
a plurality of independent seed source services each being configured to crawl web pages to collect seeds from different web-based sources (websites and other independent sources - [0031], [0032], [0040], [0041], [0047]; crawler, extractor - [0065]-[0070]; extractor must identify all occurrences of organization names, identify 
a seed enricher module, that when executed by a hardware-based processing system, is configurable to cause: fetching additional information for each of the collected seeds from a plurality of different web-based sources; and adding the additional information to each collected seed to generate an enriched company seed (obtain from web pages entities and attributes of different types where the attributes can have more than one value – [0251]; conciliation of related attributes within entities  - [0255] and see Drawing in Appendix re stages of authoritative conciliation of entities; source document – [0265]; different values for same attribute – [0288]; group attribute values – [0292]); 
a clusterer and company profile generator module, that when executed by a hardware- based processing system, is configurable to cause: automatic grouping selected ones of the enriched company seeds that have similar attributes indicating that they belong to a particular company into a cluster that represents that particular company; and processing values of attributes within the cluster to select values used to generate a company profile (comparing and grouping of entities and attributes– [0253], [0254]; conciliation of related attributes within entities  - [0255] and see Drawing in Appendix re stages of authoritative conciliation of entities; source document – [0265]; weighting value of attribute, order values from most confident to least confident, value with highest score can be selected as the primary value – [0293], [0297]; keep value for authoritative record - [0298]); and 
a company enricher module, that when executed by a hardware-based processing system, is configurable to cause: company-level enrichment processing on the company profile to update the company profile with supplemental information, wherein the company enricher module comprises (additional information regarding an organization named on a given webpage is deduced – [0056]; Fig. 5A record 16e is supplemental info associated with record 16b; save to database - [0067], [0172], [0176], [0220], Fig. 5B working record per subject organization):
adding…to the company profile for the particular company to enrich the company profile for the particular company (additional information regarding an organization named on a given webpage is deduced – [0056]; Fig. 5A record 16e is supplemental info associated with record 16b; save to database - [0067], [0172], [0176], [0220], Fig. 5B working record per subject organization). 
Decary does not disclose the following however, in analogous art of extracting website characteristics, Orciuoli teaches a company logo module (Fig. 1), that when executed by a hardware-based processing system, is configurable to cause: searching a plurality of different web-based sources for different images that are candidate logos for the particular company; determining which image most closely corresponds to a company logo for the particular company; selecting the image that most closely corresponds to the company logo as the company logo to be included in the company profile for the particular company; and adding the selected image to the company profile (extract characteristics such as a logo, icon and images from websites/webpages and analyze each to perform a scoring and 

Claim 9, directed to a method, recites limitations substantially similar to those recited in claim 1.  Since Decary in view of Orciuoli teaches the elements of claim 1, the same art and rationale apply to claim 9.

Claim 17, directed to a system, recites limitation substantially similar to those recited in claim 1.   Since Decary in view of Orciuoli teaches the elements of claim 1, the same art and rationale apply to claim 17.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Decary et al. US 2007/0027672 A1 (hereinafter “Decary”) in view of Orciuoli et al. US 2019/0102362 A1 (hereinafter “Orciuoli”) and further in view of Chhaya et al., US 2016/0147758 A1 (hereinafter “Chhaya”).

Regarding claim 2, Decary in view of Orciuoli as shown above teaches the elements of claim 1 from which claim 2 depends from. 
Decary further discloses:
search a web-based data source (websites and other independent sources - [0031], [0032], [0040], [0041], [0047]; crawler, extractor - [0065]-[0070]; extractor must identify all occurrences of organization names, identify information related to the organizations and recognize descriptive paragraphs of texts related to an organization - [0069]; organization name and site address – [0176]);
scraping search results from one or more of the webpages that reference the particular company to extract a company name and a company website (websites and other independent sources - [0031], [0032], [0040], [0041], [0047]; crawler, extractor - [0065]-[0070]; extractor must identify all occurrences of organization names, identify information related to the organizations and recognize descriptive paragraphs of texts related to an organization - [0069]; organization name and site address – [0176]);
comparing the extracted company name extracted from the extracted company website to corresponding fields within the company profile for the particular company (compare extracted entities and attributes across documents – [0253]; also see [0250]-[0258], [0265], [0266], [0285], [0286], [0302]); 
determining whether the extracted company name and the extracted company website match with the corresponding values for those attributes from the company profile (entities grouped based on matching attributes – [0285], [0286]; also see [0250]-[0258], [0265], [0266], [0302]); and 
extracting, when the extracted company name and the extracted company website match with the corresponding values for those attributes from the company profile (entities grouped based on matching attributes – [0285], [0286]; select one attribute value over another – [0288], [0292], [0297]; also see [0250]-[0258], [0265], [0266], [0302]).
Decary does not disclose wherein the company logo module, when executed by the hardware-based processing system, is further configurable to cause: extracting a logo from the web-based data source.  However, in analogous art of extracting website characteristics, Orciuoli teaches extracting a logo that is identified as most likely the logo of a particular website (extract characteristics such as a logo, icon and images from websites/webpages and analyze each to perform a scoring and identify which is likely to be the logo of the webpage according to a highest score – [0070], [0109], [0112]-[0114], [0123], [0124], Figs. 3 and 4; storing after analysis and for future use – [0031], [0121]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Decary’s generating of a well-defined and accurate entity representation for an organization or company (interpreted as a profile) including associated attributes ([0250], [0251], [0258]) to further include logos extracted from web sources since they are important attributes of a company entity and to specifically further include determining a logo that most closely corresponds to a particular entity as taught by Orciuoli because such determination can facilitate future theming and branding for an entity (Orciuoli [0031]).
extracting the logo when there’s a matching of values for the attributes.  However, in analogous art involving searching profile information across networks, Chayya teaches searching for and finding candidate profiles with certain features and comparing them to known target profiles and features to find matches and then aggregating the features together after a match is determined ([0023], [0028], [0034], [0085], Fig. 2).  Chayya also teaches that profile images and metadata are features for comparison and that the profile images can be extracted ([0040]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Decary’s generated entity representation including attributes for an organization or company and Orciuoli’s selecting of a representative logo to further include selecting based on matching of attributes as taught by Chayya because as suggested by Chayya such matching provides confidence of accurate selection ([0024], [0117])  
Also, Decary and Orciulo do not disclose executing a query via a search engine to search a web-based data source for webpages that reference the particular company however, in analogous art involving searching profile information across networks, Chayya teaches this element by disclosing the receiving of target features for querying networks (Fig. 3, [0023], [0115]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Decary and Orciuoli and specifically modifying Decary’s crawling and extracting associated with webpages to also include searching for those webpages that reference a particular 

Claim 10, directed to a method, recites limitations substantially similar to those recited in claim 2.  Since Decary in view of Orciuoli and Chayya teach the elements of claim 2, the same art and rationale apply to claim 10.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Decary et al. US 2007/0027672 A1 (hereinafter “Decary”) in view of Orciuoli et al. US 2019/0102362 A1 (hereinafter “Orciuoli”) and further in view of Chhaya et al., US 2016/0147758 A1 (hereinafter “Chhaya”) and further in view of Clearbit Company Logo API June 30, 2015 https://clearbit.com/blog/logo/.

Regarding claim 3, Decary in view of Orciuoli and Chaya as shown above teaches the elements of claim 2 from which claim 3 depends from.  While Decary, Orciuoli and Chaya do not disclose claim 3, Clearbit teaches the elements of claim 3 of wherein the web-based data source is a Wikipedia webpage, and wherein the logo is extracted from an information box within the Wikipedia webpage based on observation of HTML domain information (Clearbit - pulling images from lots of different sources such as Twitter, Facebook, Wikipedia, or the company’s own site’s meta links…API takes company’s domain and returns an image).  It would have been 

Claim 11, directed to a method, recites limitations substantially similar to those recited in claim 3.  Since Decary in view of Orciuoli, Chayya and Clearbit teach the elements of claim 3, the same art and rationale apply to claim 11.

Allowable Subject Matter
Claims 4-8, 12-16, 18-20 (which are associated directly or through dependency with the scenario of when the extracted company name and the extracted company website does not match with the corresponding values for those attributes from the company profile) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 101 rejection regarding patent-eligibility is overcome.  In addition, any outstanding 35 U.S.C. 112(b) and double-patenting issues would also need resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bilsten US 2019/0068551 A1 0072 profile includes logo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALISSA D KARMIS/Examiner, Art Unit 3683   

/ROBERT D RINES/Primary Examiner, Art Unit 3683